United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sallisaw, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1936
Issued: April 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 26, 2011 appellant filed a timely appeal of the April 15, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP), which denied her claim for an
occupational disease. She also appealed an August 8, 2011 decision, which denied her request
for a review of the written record. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish that she
developed an occupational disease in the performance of duty; and (2) whether OWCP properly
denied appellant’s request for review of the written record pursuant to 5 U.S.C. § 8124(b)(1).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On December 22, 2010 appellant, then a 50-year-old rural carrier, filed an occupational
disease claim, alleging that she developed carpal tunnel syndrome as a result of performing her
work duties. She became aware of her condition and realized that it was causally related to her
work duties on December 22, 2010. Appellant did not stop work.
On February 25, 2011 OWCP advised appellant of the evidence needed to establish her
claim. It requested that she submit a physician’s reasoned opinion addressing the causal
relationship of her claimed condition to specific work factors.
Appellant submitted laboratory results dated January 6, 2011. A January 6, 2011 x-ray of
the cervical spine revealed moderate degenerative change of the mid to lower cervical spine. A
nuclear medicine report dated January 7, 2011 revealed no abnormalities. Appellant was treated
by Dr. Gary Edwards, an osteopath, from January 5 and 26, 2011, for indigestion, heart burn,
tingling of the left hand and paresthesia. Dr. Edwards noted an electromyogram (EMG) and
nerve conduction tests revealed left median neuropathy and carpal tunnel syndrome. A
January 12, 2011 EMG revealed very mild abnormal nerve conduction, very mild left median
mononeuropathy consistent with carpal tunnel syndrome and borderline right median
mononeuropathy to suggest borderline carpal tunnel syndrome on the right. Appellant also
submitted undated assessment forms prepared by an unknown healthcare provider who
diagnosed carpal tunnel syndrome, ulnar nerve entrapment, neuropathy and paresthesia.
In a decision dated April 15, 2011, OWCP denied appellant’s claim on the grounds that
medical evidence was insufficient to establish that her claimed conditions were caused by her
employment.
On June 27, 2011 appellant requested a review of the written record. In a May 16, 2011
report, Dr. James E. Kelly, III, a Board-certified orthopedic surgeon, treated her for numbness
and tenderness in the right hand and diagnosed carpal tunnel syndrome by EMG. He opined that
appellant’s work was “certainly compatible” in causing this condition.
In a decision dated August 8, 2011, OWCP denied appellant’s request for a review of the
written record. It found that the request was not timely filed. Appellant was informed that her
case had been considered in relation to the issues involved and that the request was further
denied for the reason that the issues in this case could be addressed by requesting reconsideration
and submitting evidence not previously considered.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim. When an employee claims that she sustained an injury in the
performance of duty, she must submit sufficient evidence to establish that she experienced a

2

specific event, incident or exposure occurring at the time, place and in the manner alleged.
Appellant must also establish that such event, incident or exposure caused an injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS -- ISSUE 1
It is not disputed that appellant’s duties as a letter carrier included performing repetitive
duties including manual casing and delivering mail. The Board finds that she has not submitted
sufficient medical evidence to establish that her carpal tunnel syndrome is causally related to the
employment duties of her job. On February 25, 2011 OWCP advised appellant of the medical
evidence needed to establish her claim. Appellant did not submit a rationalized medical report
from a physician addressing how specific employment factors caused or aggravated her claimed
condition.
On January 5 and 26, 2011 Dr. Edwards treated her for indigestion, heart burn, tingling of
the left hand and paresthesia. He noted that an EMG and nerve conduction tests revealed left
median neuropathy and carpal tunnel syndrome. However, Dr. Edwards’ report is insufficient to
establish the claim as the physician did not obtain a history of injury or address how appellant’s
employment activities caused or aggravated the diagnosed medical condition.4
Also submitted were undated assessment forms prepared by a health care provider, whose
signature is illegible. However, these records cannot be considered probative medical evidence

2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

Solomon Polen, 51 ECAB 341 (2000).

4

A.D., Docket No. 06-1183 (issued November 14, 2006) (medical evidence which does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).

3

in the absence of any indication that the person who signed the documents is a physician.5 Thus,
these documents are insufficient to establish the claim.
Appellant submitted laboratory results dated January 6, 2011, a January 6, 2011 chest xray, a nuclear medicine report dated January 7, 2011 and a January 12, 2011 EMG. However,
these reports are insufficient to establish the claim as they do not specifically address whether
particular employment factors caused or contributed to a diagnosed carpal tunnel syndrome.
Consequently, the medical evidence is insufficient to establish a causal relationship between
specific factors or conditions of employment and the diagnosed medical conditions.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.6 Causal relationship must be established by
rationalized medical opinion evidence. On appeal, appellant submitted new evidence from
Dr. Kelly and contends that this evidence is sufficient to establish her claim. However, the
Board cannot consider new evidence on appeal as its jurisdiction is limited to the evidence that
was before OWCP at the time it issued its final decision.7
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that “a claimant for compensation not satisfied
with a decision of the Secretary ... is entitled, on request made within 30 days after the date of
the issuance of the decision, to a hearing on his claim before a representative of the Secretary.”8
Section 10.617 and 10.618 of the federal regulations implementing this section of FECA
provides that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.9 A claimant is entitled to a hearing or review of the
written record as a matter of right only if the request is filed within the requisite 30 days as
determined by postmark or other carrier’s date marking and before the claimant has requested

5

See C.B., Docket No. 09-2027 (issued May 12, 2010) (a medical report may not be considered as probative
medical evidence if there is no indication that the person completing the report qualifies as a physician as defined in
5 U.S.C. § 8101(2) and reports lacking proper identification do not constitute probative medical evidence). See 5
U.S.C. § 8101(2). This subsection defines the term “physician.” See also Charley V.B. Harley, 2 ECAB 208, 211
(1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician).
6

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

7

See 5 U.S.C. § 501.2(c). Similarly, the Board may not consider Dr. Kelly’s May 16, 2011 report, submitted to
OWCP after issuance of its April 15, 2011 decision, as OWCP has not considered this report in reaching a decision.
8

5 U.S.C. § 8124(b)(1).

9

20 C.F.R. §§ 10.616, 10.617.

4

reconsideration.10 Although there is no right to a review of the written record or an oral hearing
if not requested within the 30-day time period, OWCP may within its discretionary powers grant
or deny appellant’s request and must exercise its discretion.11 OWCP procedures require that it
exercise its discretion to grant or deny a hearing when the request is untimely or made after
reconsideration under section 8128(a).12
ANALYSIS -- ISSUE 2
Appellant requested a review of the written record in an appeal form dated June 27, 2011.
As the hearing request was made more than 30 days after issuance of the April 15, 2011 OWCP
decision, her request for a review of the written record was untimely filed and she is not entitled
to a review of the written record as a matter of right.
OWCP also notified appellant that it had considered the matter in relation to the issue
involved and indicated that additional argument and evidence could be submitted with a request
for reconsideration. It has broad administrative discretion in choosing means to achieve its
general objective of ensuring that an employee recovers from his or her injury to the fullest
extent possible in the shortest amount of time. An abuse of discretion is generally shown
through proof of manifest error, a clearly unreasonable exercise of judgment or actions taken
which are contrary to both logic and probable deductions from established facts.13 There is no
indication that OWCP abused its discretion in this case in finding that appellant could further
pursue the matter through the reconsideration process.
Consequently, OWCP properly denied appellant’s request for a review of the written
record.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment. The Board further finds that
OWCP properly denied her request for a review of the written record pursuant to 5 U.S.C.
§ 8124(b)(1).

10

Id. at § 10.616(a).

11

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

12

See R.T., Docket No. 08-408 (issued December 16, 2008); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).
13

Samuel R. Johnson, 51 ECAB 612 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT August 8 and April 15, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 5, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

